By this order, the Court acknowledges receiving a request for an advisory opinion on 1975 PA 301 from both the House of Representatives and the Governor, and the Court hereby grants the requests. The questions to be considered are: Is 1975 PA 301 in violation of the Constitution of 1963, as to any of the following Sections: (a) art 3, § 6, (b) art 4, § 25, (c) art 4, § 29, (d) art 4, § 30, (e) art 9, § 12, (f) art 9, § 15, or (g) art 9, § 18? It is further ordered that the Michigan Attorney General is to brief both sides of the questions, one brief and argument to be directed to the constitutionality of the act and one brief and argument to be presented as to why the act should be held unconstitutional. The Attorney General’s attention is directed to the House Resolution and the Governor’s letter sent to this Court in this matter for further specifics on the questions raised. Persons or groups interested in the determination of these questions may apply to the Clerk of the Supreme Court for permission to file briefs amicus curiae.